Citation Nr: 0600963	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran has been diagnosed with various psychiatric 
conditions, including PTSD, but there is no credible 
corroboration or verification of the alleged non-combat 
stressor in service.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran was diagnosed with PTSD in November 2004.  His 
specific allegation is that his in-service stressor was 
personal assault by a sergeant in 1962, more than 40 years 
ago.  The veteran did not engage in combat with the enemy, so 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged in-service stressor.  
Instead, the record must contain credible supporting evidence 
which corroborates the veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

In order to grant service connection for PTSD where the 
stressor is a personal assault, the Board must determine 
whether the stressor has been corroborated.  In Patton v. 
West, 12 Vet. App. 272 (1999), the Court emphasized that 
statements contained in proper decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence,'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280.  See also Cohen, supra; Moreau, supra.  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based upon personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen, 
supra.  

Specifically, M21-1, Part III, 5.14c, subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that, "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Subparagraph (9) 
provides that "[r]ating boards may rely on the preponderance 
of evidence to support their conclusions even if the record 
does not contain direct contemporary evidence.  In personal 
assault claims, secondary evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of an in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  12 Vet. App. at 
280.  

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence. Id.  

In this case, the veteran has a diagnosis of PTSD and a 
depressive disorder.  
The veteran states that his in-service stressor was a sexual 
assault by a sergeant in November 1962.  He asserts that he 
reported the assault to the police and that he received a 
psychiatric intervention while on active duty.  However, 
there is no evidence of a police report in the veteran's 
claims folder.  Moreover, his service medical records (SMRs) 
and service personnel records (SPRs) are negative for any 
complaints, treatments, or diagnoses of a mental disorder or 
any other indicia of in-service trauma.  In fact, the 
veteran's in-service performance appraisals show that he was 
consistently rated as an "exceptional airman," which is the 
second-highest rating he could have received.  He was 
consistently recommended for promotion.  

On the veteran's separation exam, the veteran checked "yes" 
for having depression or excessive worry and nervous trouble 
of any sort, but then crossed it out, initialled it, and 
checked "no."  As a whole, the Board finds that service 
records provide evidence against this claim as they conflict 
with the veteran's alleged history. 

In addition, post-service evidence does not corroborate the 
veteran's account of the stressor.  After he left service in 
1966, there is no record of his employment or post-service 
life other than lay statements from his sisters and records 
of his marriages and divorces.  The first records of the 
veteran's mental problems are from August 1998, over 30 years 
from the date he left service.  The first mention of PTSD was 
in 2002, when it was ruled out by a VA physician in December 
2002.  

The record before the Board shows that PTSD was diagnosed in 
November 2004, decades after he left service, at the Tampa 
Veterans Affairs Medical Center (VAMC).  However, the Board 
is not required to grant service connection for PTSD because 
a physician accepted the veteran's description of his active 
service experiences as credible.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board is not required to accept 
the veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  9 Vet. App. at 385.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his wartime experiences 
as credible and diagnosed the veteran as having PTSD.  See 
West, 7 Vet. App. at 77 (quoting Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992)).  Likewise, medical statements that 
accept a veteran's reports as credible and relate his PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.

As to the veteran's contention that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, in the 
absence of evidence of a verified (or verifiable) stressor to 
support a diagnosis of PTSD, further development to obtain a 
competent, credible diagnosis of PTSD also is not warranted.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to his 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2003 and June 2003, as well as information 
provided in the September 2003 statement of the case (SOC) 
and December 2004 supplemental statement of the case (SSOC), 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the September 2003 SOC and December 
2004 SSOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notices in 
February and June 2003, prior to the adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the documents 
discussed above otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claim, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and private medical records.  
The RO advised the veteran of personal assault development as 
required buy VA regulation in a February 2003 letter that 
included a PTSD questionnaire.  On the reverse side of the 
questionnaire was a list of PTSD symptoms and a notice to the 
veteran to send in any evidence that might support his claim 
for PTSD.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


